Grates, O. J.
The plaintiff prosecuted replevin for a pair of horses, a wagon and harness, and the property was taken on the writ and delivered to him. All the material facts were expressly agreed upon and the value of the property with interest from the time of caption on the process was admitted to be • $433. The defendant announced his waiver of a return and the court directed a verdict in his favor for that amount.
The leading circumstances are as follows:
In May, 1874, the plaintiff and one Benjamin F. Warren were residents of the State of Indiana, of which State the former has continued to be a resident. The property was at that time owned by Warren, and was in Indiana, and he mortgaged it there to the plaintiff, but the possession was left unchanged. The plaintiff, however, caused the mortgage to be recorded according to the laws of that State, and it may be assumed for this case that the effect in Indiana was the same as results here from the- filing of a domestic mortgage. In November following the mortgagor removed the property without the plaintiff’s knowledge or consent, to this State, and shortly afterwards the defendant met him at Kalamazoo. He had the property with him and was in company with one Augustine. The defendant resided at Big Rapids and was an entire stranger to Warren and his companion. They informed him they wished to sell the property and offered it for $98, although it was worth at least $300 and defendant knew it.
The defendant asked them where the property was from, and they told him that they resided at Warsaw in Indiana and had brought the property from that place; that they were both out of money and owed a bill at the American House in Kalamazoo and desired to sell to obtain money to pay the bill "and go home. In reply to his inquiry they stated that there was no incumbrance on the property; and in *67further explanation of their necessities and their willingness to sell at so low a price they said that they started from "Warsaw for the lumber woods of North Michigan to obtain work but had been informed that no work was to be obtained ■there and they were desirous to return home. The defendant then bought the property and paid $98 for it., Warren is irresponsible.
The plaintiff relies on his mortgage given on the property in Indiana, and the defendant claims under his purchase at Kalamazoo, and the case presents the single question whether the mortgage right is entitled to prevail here over the defendant's purchase.
The counsel for plaintiff argues that the rules of State «comity are against the defendant and give the foreign .transaction preference. But the law seems to be settled ■otherwise in Montgomery v. Wight, 8 Mich. 143. It is suggested that the point was not there necessary to the decision, ■and that what is said on the subject is a dietum. The ■case came up on questions reserved, and the point was among them, and was deliberately considered. We regard the ruling as authority.
The plaintiff allowed the mortgagor to retain possession ■and to appear to the world as well authorized to convey an unencumbered title, and no means of information were provided in this State to impeach this appearance. The defendant met him and publicly bought the property, and he not ■only had no notice of the plaintiff’s mortgage but was expressly told by Warren that no encumbrance existed. He paid a valuable consideration and nothing was wanting to give ¡him the rights of a Iona fide purchaser.
It may be said that the consideration was inadequate, and In one sense that is true. The price was very far below the •true value. But the buyer’s right in such cases to be protected does not require that he shall have paid the full value. The right to make good bargains is not invaded. It is the making of dishonest ones that the law reprobates. Jt The question is not whether the consideration be adequate, *68but whether it be valuable.” Basset v. Nosworthy, 2 Lead. Cas. in Eq. 1.
The facts of the ease permitted no other conclusion thaw that which was reached by the circuit judge, and I think the judgment should be affirmed with costs.
The other Justices concurred.